                                      1    Joseph W. Rose, State Bar No. 232261
                                           Mehran Tahoori, State Bar No. 283313
                                      2    ROSE LAW, APC
                                           11335 Gold Express Drive, Suite 135
                                      3    Gold River, California 95670
                                           Telephone:   (916) 273-1260
                                      4    Facsimile:   (916) 290-0148
                                           Email:       legalteam@joeroselaw.com
                                      5
                                           Attorneys for Plaintiff
                                      6    MARCUS SHOAF
                                      7
                                           James M. Nelson - SBN 116442
                                      8    Michelle L. DuCharme - SBN 285572
                                           GREENBERG TRAURIG, LLP
                                      9
                                           1201 K Street, Suite 1100
                                      10   Sacramento, CA 95814-3938
                                           Telephone: (916) 442-1111
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11   Facsimile: (916) 448-1709
   GOLD RIVER, CALIFORNIA 95670




                                           nelsonj@gtlaw.com
                                      12   ducharmem@gtlaw.com
          ROSE LAW, APC




                                      13   Attorneys for Defendant
                                           SUBURBAN PROPANE L.P.
                                      14

                                      15                                    UNITED STATES DISTRICT COURT

                                      16                                  EASTERN DISTRICT OF CALIFORNIA

                                      17
                                           MARCUS SHOAF,                                           Case No. 2:18-CV-00133-MCE-EFB
                                      18
                                                          Plaintiff,                               STIPULATION REGARDING
                                      19                                                           JURISDICTION AND VENUE AND FOR
                                           v.                                                      DISMISSAL; ORDER
                                      20
                                                                                                   Complaint Filed:        January 20, 2018
                                      21   SUBURBAN PROPANE L. P., and
                                           DOES 1 – 10, inclusive,                                 Answer Filed:           April 9, 2018
                                      22
                                                          Defendants
                                      23

                                      24
                                                  Plaintiff MARCUS SHOAF (“Plaintiff”) and Defendant SUBURBAN PROPANE L.P.
                                      25
                                           (“Defendant”) (collectively the “Parties”) enter this stipulation with reference to the following facts:
                                      26
                                                                                           RECITALS
                                      27
                                                  1.      Plaintiff filed his complaint against Defendant on January 20, 2018, in the United States
                                      28
                                           District Court for the Eastern District of California asserting diversity jurisdiction under U.S. Code, Title


                                                 STIPULATION REGARDING JURISDICTION AND VENUE AND FOR DISMISSAL; ORDER                                1
                                      1    28, § 1332(c)(l). (Complaint, ¶ 5.)

                                      2           2.        Defendant answered Plaintiff’s complaint on April 9, 2018, asserting it is an operating

                                      3    limited partnership that issues publicly traded units and has unitholders that reside in California.

                                      4    (Answer, ¶ 5.)

                                      5           3.        On May 22, 2018, Defendant propounded special interrogatories and requests for

                                      6    production of documents upon Plaintiff, to which Plaintiff responded on June 27, 2018.

                                      7           4.        On July 10, 2018, Defendant’s counsel notified Plaintiff’s counsel by letter the federal

                                      8    district court lacks diversity jurisdiction because Defendant is an operating limited partnership that

                                      9    issues publicly traded units with unitholders residing in California. (See, e.g., Americold Realty Trust v.

                                      10   Conagra Foods, Inc. (2016) 136 S. Ct. 1012.)
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11          5.        Between July 10, and July 31, 2018, the Parties met and conferred regarding jurisdiction
   GOLD RIVER, CALIFORNIA 95670




                                      12   and venue, arriving at this stipulation.
          ROSE LAW, APC




                                      13                                                 AGREEMENT

                                      14          Plaintiff and Defendant stipulate:

                                      15          6.        In reliance on Defendant’s representation that it issues publicly traded units with

                                      16   unitholders residing in California thus eliminating complete diversity of citizenship, Plaintiff will

                                      17   dismiss his action in the federal district court without prejudice.

                                      18          7.        Plaintiff will re-file his complaint in the Superior Court of California, County of El

                                      19   Dorado, (the “State Court Action”) within ten (10) court days following dismissal in the federal district

                                      20   court. Defendant’s counsel will accept service on behalf of Defendant of Plaintiff’s complaint in the

                                      21   State Court Action by U.S.P.S. First Class Mail.

                                      22          8.        Defendant will file its answer to Plaintiff’s complaint in the State Court Action within

                                      23   the time prescribed by the California Code of Civil Procedure following service.

                                      24          9.        Defendant’s May 22, 2018, special interrogatories and requests for production, together

                                      25   with Plaintiff’s June 27, 2018, responses thereto, may be used by the Parties in the State Court Action

                                      26   for all purposes permitted under the California Civil Discovery Act, and shall be considered Defendant’s

                                      27   first sets of special interrogatories and requests for production.

                                      28          10.       Defendant’s time to file a motion to compel responses to its May 22, 2018 discovery




                                                 STIPULATION REGARDING JURISDICTION AND VENUE AND FOR DISMISSAL; ORDER                              2
                                      1    requests shall be extended to thirty (30) days from the date its answer is filed in the State Court Action.

                                      2           11.     The Parties may file this stipulation in any court, as appropriate, if necessary to explain

                                      3    or enforce its terms.

                                      4           12.     The Parties stipulate to dismiss this action under Federal Rule of Civil Procedure

                                      5    41(a)(1)(A)(ii). Each party shall bear his/its own costs and attorneys’ fees.

                                      6           IT IS HEREBY STIPULATED.

                                      7    Dated: November 29, 2018                      ROSE LAW, APC

                                      8
                                                                                 By:     /s/ Joseph W. Rose [as authorized on November 29, 2018]
                                      9                                                  Joseph W. Rose
                                                                                         Mehran Tahoori
                                      10                                                 Attorneys for Plaintiff
11335 GOLD EXPRESS DRIVE, SUITE 135




                                                                                         MARCUS SHOAF
                                      11
   GOLD RIVER, CALIFORNIA 95670




                                      12
          ROSE LAW, APC




                                           Dated: December 12, 2018                      GREENBERG TRAURIG, LLP
                                      13

                                      14
                                                                                 By:            /s/ Michelle DuCharme
                                      15                                                 James M. Nelson
                                                                                         Michelle L. DuCharme
                                      16                                                 Attorneys for Defendant
                                                                                         SUBURBAN PROPANE L.P.
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                                                                            ORDER
                                      28




                                                 STIPULATION REGARDING JURISDICTION AND VENUE AND FOR DISMISSAL; ORDER                              3
                                      1           Pursuant to the parties’ stipulation (ECF No. 8) and Federal Rule of Civil Procedure

                                      2    41(a)(1)(A)(ii), this matter is hereby DISMISSED in its entirety without prejudice, each party to bear

                                      3    their own costs and attorneys’ fees. The Clerk of the Court is directed to close the file.

                                      4           IT IS SO ORDERED.

                                      5    Dated: December 30, 2018

                                      6

                                      7

                                      8

                                      9

                                      10
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11
   GOLD RIVER, CALIFORNIA 95670




                                      12
          ROSE LAW, APC




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28




                                                 STIPULATION REGARDING JURISDICTION AND VENUE AND FOR DISMISSAL; ORDER                              4
